DETAILED ACTION
	This Office Action is in response to the Election filed on August 4, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-4 and 11 in the reply filed on August 4, 2021 is acknowledged.
Claims 5-10 and 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US Pub. 2020/0357821 A1).

In re claims 2-4 and 11, Chen shows (figs. 3a and 3b) a base insulation layer (not labeled, but shown as 403 in process figure 4b) disposed on the substrate and contacting the source electrode structure, the channel structure, the drain structure, the ferroelectric structures and the gate electrode structure. The ferroelectric structures are disposed to surround the gate electrode structure along the first direction by a .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bateman (US Pub. 2013/0043455 A1), Liu (US Pub. 2019/0123061 A1), Ramaswamy et al. (US Pub. 2017/0358599 A1), Sun et al. (US Pub. 2016/0322368 A1), and Van Houdt et al. (US 10/211,223 B2) also disclose memory devices having a ferroelectric layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815